DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US 20160210164) in view of Engbersen (US 20040264373).
As per claims 1, and 9-10, Kruglick discloses an information processing device comprising:
a memory (Kruglick, Para. 0004, memory); and 
, Para. 0004, processor coupled to the memory),
the processor performing operations, the operations comprising:
 transmitting a first identifier and a second identifier to a data management device, the second identifier being different from the first identifier and being included in identifiers transmitted to the data management device that stores data in association with an identifier of the data, to the data management device (Kruglick, Para. 0005, sending a first request for an identification of the core by the virtual machine.  The methods may include receiving a first identifier associated with the core. The methods may include sending a second request for an identification of the core by the virtual machine. The methods may include receiving a second identifier associated with the core. The second identifier may be different from the first identifier.); and 
Kruglick does not disclose; however, Engbersen discloses selecting the data related to the first identifier from the data related to the first identifier and the second identifier received from the data management device (Engbersen, Para. 0019, performing a preliminary test for at least one data item in said group, the preliminary test comprising testing the value of the data item in the packet for a match with any of a predetermined set of frequently-occurring values for that data item, each frequently-occurring value being associated with a predetermined indicator, and, if a match is obtained, selecting for the data item the indicator associated with the matching frequently-occurring value; Para. 0020, selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item ). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Engbersen with the system and method of Kruglick given the benefit of classifying data in a data processing device according to a plurality of sets of processing rules, wherein each rule of each set defines a plurality of rule ranges each indicating a range of possible values of a corresponding data item. 
As per claim 4, Kruglick discloses the information processing device according to claims 1, wherein the operations further comprises: 
receiving the first identifier (Kruglick, Para. 0005, sending a first request for an identification of the core by the virtual machine the methods may include receiving a first identifier associated with the core.); 
storing the identifiers transmitted to the data management device (Kruglick, Para. 0020, CPUID reporting module 116 may be configured to store an identifier that identifies processor 114. Virtual machine manager 112 may be configured to store identifiers in CPUID reporting module 116 that are also associated with a particular virtual machine.).
Kruglick does not disclose; however, Engbersen discloses selecting the second identifier from the identifiers stored (Engbersen, Para. 0020, selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item ). 
receiving the data related to the first identifier and the second identifier from the data management device (Engbersen, Para. 0019, performing a preliminary test for at least one data item in said group, the preliminary test comprising testing the value of the data item in the packet for a match with any of a predetermined set of frequently-occurring values for that data item, each frequently-occurring value being associated with a predetermined indicator, and, if a match is obtained, selecting for the data item the indicator associated with the matching frequently-occurring value; Para. 0020, selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Engbersen with the system and method of Kruglick given the benefit of classifying data in a data processing device according to a plurality of sets of processing rules, wherein each rule of each set defines a plurality of rule ranges each indicating a range of possible values of a corresponding data item. 
As per claim 5, Kruglick does not disclose; however, Engbersen discloses the information processing device according to claim 4, wherein the operations further comprises randomly selecting the second identifier (Engbersen, Para. 0020, selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item ). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Engbersen with the system and method of Kruglick given the benefit of classifying data in a data processing device according to a plurality of sets of processing rules, wherein each rule of each set defines a plurality of rule ranges each indicating a range of possible values of a corresponding data item. 
As per claim 6 Kruglick does not disclose; however, Engbersen discloses the information processing device according to claim 4, wherein the operations further comprises selecting a predetermined number of second identifiers (Engbersen, Para. 0019, performing a preliminary test for at least one data item in said group, the preliminary test comprising testing the value of the data item in the packet for a match with any of a predetermined set of frequently-occurring values for that data item, each frequently-occurring value being associated with a predetermined indicator, and, if a match is obtained, selecting for the data item the indicator associated with the matching frequently-occurring value; Para. 0020, selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Engbersen with the system and method of Kruglick given the benefit of classifying data in a data processing device according to a plurality of sets of processing rules, wherein each rule of each set defines a plurality of rule ranges each indicating a range of possible values of a corresponding data item. 
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US 20160210164) in view of Engbersen (US 20040264373) in view of Ishikawa (US 20120284299).
As per claim 2, Kruglick and Engbersen do not disclose; however, Ishikawa discloses the information processing device according to claim 1, wherein the operations further comprises:
 selecting a third identifier different from the first identifier and the identifier transmitted to the data management device, and transmits the third identifier to the data management device in addition to the first identifier and the second identifier (Ishikawa, Para. 0053, When the diffusion request is generated as a single request, the diffusion request is combined by the OR operator with a search value that specifies the search target of a dummy request. In the case where the diffusion request is generated as a request set, the request set is generated to include a plurality of dummy requests containing dummy values (plurality identifiers 1st, 2nd, 3rd, etc) that statistically make the access log uniform.). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Ishikawa with the system and method of Kruglick and Engbersen given the benefit of acquiring an original request including a current search value that specifies information to be acquired from a database.
As per claim 3, Kruglick and Ishikawa do not disclose; however, Engbersen discloses the information processing device according to claim 2, wherein the operations further comprises selecting the third identifier from the identifiers stored in the data management device (Engbersen, Para. 0020, selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item ). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Engbersen with the system and method of Kruglick and Ishikawa given the benefit of classifying data in a data processing device according to a plurality of sets of processing rules, wherein each rule of each set defines a plurality of rule ranges each indicating a range of possible values of a corresponding data item. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US 20160210164) in view of Engbersen (US 20040264373) in view of Naccache (US 20160173473).
As per claim 7, Kruglick and Engbersen do not disclose; however, Naccache discloses the information processing device according to claims 1, wherein the operations further comprises authenticating a transmission source that transmits the first identifier based on the data selected (Naccache, Abstract, authenticating a user's communications terminal with an authentication server connected to a gateway terminal by using a communications network.).
Therefore, it is obvious to one ordinary skilled in the art at the time the invention was made to incorporate the teachings of Naccache with the system and method of Kruglick and .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US 20160210164) in view of Engbersen (US 20040264373) in view of Bauban (US 20070094714).
As per claim 8, Kruglick and Engbersen do not disclose; however, Bauban discloses the information processing device according to claim 1, wherein the data related to the first identifier is a password or biological information which is used for authentication (Bauban, Para. 0047, The authentication selection module having selected the identifier AUID of the authentication, the authentication module MA in the authentication server SA selects in the table TA1 an authentication process identifier PAID corresponding to the authentication identifier AUID. If the authentication selected is a standard authentication by means of a login and a password, and one of the steps of the authentication process is the authentication server SA transmitting a request to enter the login and the password to the user terminal T).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Bauban with the system and method of Kruglick and Engbersen given the benefit to authorize access by a user to a service dispensed by a service server of a provider identified by a provider identifier via a communication network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Omae (US 20150007281): Information-processing device transmits biological information not being encrypted in association with an application ID to information delivery server device, and transmits encrypted biological information in association with 
Mao (US 10019582):   A method for detecting application leaks is described. In one embodiment, the method may include the method may include identifying a first application as a known application, assigning a first identifier to the first application, appending the first identifier to data generated by the first application, identifying a second application as an unknown application, assigning a second identifier to the second application, identifying a data usage by the second application, appending the second identifier to data associated with the data usage by the second application, and determining whether the data usage by the second application is associated with the data generated by the first application based at least in part on the first identifier and the second identifier. In some cases, the data usage includes at least one of generating data, modifying data, and transmitting data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357. The examiner can normally be reached Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA R HOLMES/Examiner, Art Unit 2498                                                                                                                                                                                                        

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498